*197SUMMARY ORDER
Plaintiff appeals the district court’s order, pursuant to Rule 56 of the Federal Rules of Civil Procedure, granting summary judgment for the defendant. This Court reviews de novo a district court’s granting of summary judgment. Anderson v. Rochester-Genesee Regional Transp. Auth., 337 F.3d 201, 206 (2d Cir.2003). Summary judgment is appropriate only if it can be established that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(c). For the reasons that follow, we affirm the decision of the district court.
Familiarity with the facts of this case is assumed. Briefly, the plaintiff alleges that the Office of the Attorney General subjected her to a hostile work environment and failed to promote her on the basis of sex in violation of Title VII and that defendants Jones and Reynolds maliciously and arbitrarily discriminated against her, thereby denying her equal protection of the law. In an order dated April 23, 2003, the U.S. District Court for the District of Connecticut (Hall, J.) granted the defendants’ motion for summary judgment. The district court found that the plaintiffs failure to promote claim was time-barred and that the incidents of harassment alleged by the plaintiff did not rise to the level sufficient to constitute a hostile work environment.
Neither in the brief nor at oral argument has counsel for plaintiff presented this Court with any evidence that there is a question of fact at issue in this case. Nor has counsel for plaintiff suggested to this Court any plausible grounds for reversing the well-reasoned opinion of the district court.
For the foregoing reasons, the judgment of the district court is AFFIRMED.